USCA4 Appeal: 22-6334      Doc: 8         Filed: 08/26/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6334


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        DAVID ALEXANDER CULVER,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Statesville. Kenneth D. Bell, District Judge. (5:19-cr-00013-KDB-DCK-1)


        Submitted: August 19, 2022                                        Decided: August 26, 2022


        Before NIEMEYER and THACKER, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        David Alexander Culver, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6334      Doc: 8        Filed: 08/26/2022     Pg: 2 of 2




        PER CURIAM:

              David Alexander Culver appeals the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

        Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon review,

        we discern no abuse of discretion in the district court determination that Culver did not

        establish extraordinary and compelling reasons justifying early release, nor in its

        explanation of its denial of Culver’s motion. See United States v. Jenkins, 22 F.4th 162,

        170-71 (4th Cir. 2021). We therefore affirm the district court’s order. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2